                                                                        FILED OSBC     PHM
Tb                                                                        2023, PUG2PM2:38
     John W.    Stone
     Shirley D. Stone
     8618 W.    Fairmount    Avenue
     Phoenix,    AZ 85037
     480-651-2423
     Debtors/Pro Per

                             UNITED STATES BANKRUPTCY COURT

                              FOR THE DISTRICT OF ARIZONA



     In Re:                                CHAPTER 13 PROCEEDING

     JOHN W. STONE                               CASE NO. 2:21-01383 DPC

                    Debtor              DEBTORS' MOTION TO THIS COURT TO
                                        OBEY THE LAW AND STOP HOLDING
     vs                                 PROCEEDING'S IN WHICH YOU HAVE NO
     REOMJB, LLC,                        DECISION MAKING AUTHORITY. IN THE
                                         INTEREST OF JUSTICE.
                     Respondent
             The Stones'    civil rights give them the right to expect

     equal justice       and fair treatment   under the law and not be

     subjected to criminal acts in civil proceedings obstructing

     justice.     This court by its     own orders makes it     clear that the

     respondents    are guilty    of felonies.

             Based on the evidence before this court,        this Court as a

     duty to vacate all orders including the September 6, 2005, Lift

     Stay Order executed by Judge Marlar.

             This Court cannot usurp the laws. This court has no

     jurisdiction       and needs to stop holding illegal hearings and

     making decisions of all and any kind between the parties in this

     case.




     Case 2:21-bk-01383-DPC    Doc 108 Filed 08/02/21 Entered 08/03/21 08:13:27   Desc
                                Main Document    Page 1 of 4
        Respondents have absolutely NO standing until they are

punished as per Arizona and Federal laws, for orchestrating

their    scheme   to    defraud.


        Judge Collins, your failure to abide by the law, as a

matter    of law,      by "HARBORING" and giving aid to the felon

respondents is against the law.

        This Court's orders are subsequent to, as all other orders

executed    after      Justice    Court       Judge    Anderson7   s    vacated    order       of


August 11, 2005.

        This again includes Bankruptcy Judge Marlarf s Lift Stay

order of September         6,    2005,    that was subsequently             executed and

used to defraud and violate due process rights, along with the

writ executed on September 7,                  2005,    are void and should be

vacated by law.

        This court      is also grossly violating                the Stones'       due

process,    procedural      and substantive             rights,    to over-look          and

cover-up    the respondents'         crimes.

        As per the U. S. and Arizona Constitutions,                       the Stones are

under    contract      as citizens       of   the     U. S.   as well    as the    state       of


Arizona. When the U. S. and Arizona's Governments grossly

breached and violated the contract, they loss all jurisdiction

against the Stones.

        When the court's actions work to prevent the respondents'

and their    attorneys''        arrest    and prosecution,             the court    itself          is




Case 2:21-bk-01383-DPC      Doc 108 Filed 08/02/21 Entered 08/03/21 08:13:27                        Desc
                             Main Document    Page 2 of 4
committing   fraud on the court.     This Court has known that it had

no jurisdiction     since September 6, 2005. All federal and state

court's cannot hold illegal hearings when its own acts are

illegal and reprehensible.

      Clearly, this court has subjected the Stones to

respondents' egregious conduct.

      The respondents'     felonious assault against Stones and the

U. S. Government,    is well-documented with unimpeachable evidence.

      This is a cease-and-desist notice to all other federal

courts, law enforcement agencies; Arizona State courts and law

enforcement; Attorneys Scott M. dark, Paul J. Henderson, and

Christopher Walker, to stop with all-criminal           acts,   in

proceedings or outside.

      All persons named herein,       other than the Stones,         consider

yourself under arrest. Crimes plotted and carried-out by Arizona

State, Federal official and the privileged like attorneys, are

under arrest, pursuant to citizen's arrest statute A. R. S.

 Sub. 13-13-3884, and you are commanded as per law, to turn

 yourself in to the closest law enforcement agency. Crimes

 committed against the Stones were also committed against the

 United States    government.

      A lawyer who loses his "ticket to ride" gets the most

 severe professional     penalty possible in that the state authority

 revokes a lawyer's license so that person can no longer practice



Case 2:21-bk-01383-DPC   Doc 108 Filed 08/02/21 Entered 08/03/21 08:13:27       Desc
                          Main Document    Page 3 of 4
law in his jurisdiction. However, only extremely grave offenses

result in this ultimate sanction. Cornell Law School explains

this includes reprehensible behavior that indicates that the

attorney lacked honesty, trustworthiness or moral fitness to

practice law.

       Ostensibly,      the term comes from the notion of justice

proceeding "by leaps", like a kangaroo - in other words,

"jumping over" (intentionally ignoring) evidence that would be

in   favor    of the   defendant.


       Wherefore, the Stones only expects this court to vacate the

orders mentioned herein.        If those orders are not vacated,        this

court is guilty of obstructing justice and fraud on the court.

       Respectively submitted this 2nd Day of August 2021.



        By:
                             ohn Stone



Copy of the foregoing mailed this 2nd day of August 2021 to;
Law Offices of Scott M. dark
4222 E. Thomas Rd. Suite 230
Phoenix, AZ 85018
Attorney for Landlord/disputed Creditor Jodi Nolan

Russell Brown
Chapter-13 Trustee
3838 N. Central Avenue #800
Phoenix, AZ 85012




J
0


Case 2:21-bk-01383-DPC     Doc 108 Filed 08/02/21 Entered 08/03/21 08:13:27    Desc
                            Main Document    Page 4 of 4
